Citation Nr: 1108823	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, and from March 1983 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran's request for a hearing before a member of the Board was withdrawn in a signed statement dated December 1, 2009.

The issues of entitlement to service connection for hearing loss, left ear, a left elbow disorder, a left hip disorder, a low back disorder, to include as secondary to service-connected disability, a bilateral shoulder disorder, and entitlement to a total rating for compensation based on individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran's record does not contain a competent diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, for the right ear.


CONCLUSION OF LAW

Hearing loss, right ear, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in October 2003 informed the Veteran of the information necessary to substantiate his claim for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated February 2008, included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Board notes that efforts were made to obtain the Veteran's service treatment records from his first period of active service.  In this case, a July 2009 formal finding noted that service treatment records were not found by the National Personnel Records Center, and are therefore unavailable for review.  When a veteran's service records are unavailable, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, this duty increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination in January 2004.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate as to the issue being decided herein, as it is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The opinion is thorough and supported by the record.  The opinion noted above is therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran has claimed that he has right-ear hearing loss which is attributable his period of active service.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson, generally.

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d) (2010).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records contain several audiograms, though none of the audiograms demonstrates right-ear hearing loss consistent with the guidelines of 38 C.F.R. § 3.385.  The Veteran reported with complaints of hearing loss in July 1986, complaining of "plugged up ears."  He was diagnosed with bilateral cerumen buildup, and underwent an irrigation.  Following a hearing consultation in February 1990, he was diagnosed with hearing loss consistent with noise exposure, although the Veteran denied any symptoms of hearing loss at that time.

The Board observes that the Veteran was seen in February 1986 for a hearing test, at which time his puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
10
10
5
10

According to an October 1987 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
15
LEFT
15
10
10
15
20

According to a December 1989 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
15
20
30
20

According to a February 1990 hearing consultation, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
15
LEFT
15
15
15
15
25

According to a December 1990 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
10
15
20
10

According to a July 1992 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20
LEFT
10
20
20
15
25

According to a February 1993 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
15
10
20
LEFT
15
15
20
15
0

According to a December 1993 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
15
10
5

According to an April 1994 reference audiogram, the Veteran's puretone decibel losses were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
5
5
LEFT
0
5
15
10
10

According to a December 1995 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
15
LEFT
0
5
15
15
10

According to a March 1999 reference audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
0
5
5
0

On separation from his final period of active service in March 1999, the examiner noted that the Veteran's hearing was "Normal."  The Veteran checked "No" to "Hearing loss" on his report of medical history at that time.  See VA Standard Forms 88 and 89, March 8, 1999. 

Post-service, the Veteran was afforded a VA audiological examination, in association with his claim for service connection, in March 2004.  According to the Veteran's history, his spouse complained that he turned the television volume up too loud.  The Veteran noted that he was exposed to jets during his period of active service.  Post-service, he worked as a security guard and never fired a gun.  He also denied recreational post-service noise exposure.

On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
30
LEFT
5
10
10
15
10

Speech recognition scores were 96 percent in the right ear, and 88 percent in the left.  The examiner noted that the Veteran's hearing, right ear, was normal.  See VA examination report, March 2004.  Further, the Board notes that the Veteran's degree of right-ear hearing loss at the time of the VA examination does not meet the standards, noted above, contained at 38 C.F.R. § 3.385.

While the Board has also reviewed the Veteran's VA outpatient treatment reports of record, the record is negative for an indication of hearing loss greater than that recorded in March 2004, or commensurate with the requirements of 38 C.F.R. § 3.385.

As such, VA medical evidence dated after the Veteran was discharged from service fails to satisfy the first element of a service connection claim under the criteria of 38 C.F.R. § 3.304(f), because it does not demonstrate that the Veteran has been competently-diagnosed with right-ear hearing loss pursuant to VA regulations found at 38 C.F.R. § 3.385. 

As to the Veteran's assertions that he suffers from hearing loss which is causally-related to his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedental) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as a decrease in hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Veteran can attest to decreased hearing over time.  However, as a lay person, he has not been shown to be capable of making medical conclusions with regard to the diagnosis of hearing loss in accordance with 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the Veteran has not been shown to be competent to establish a current diagnosis of hearing loss, or provide an etiological nexus between his claimed disorder and his period of active duty.

Further, in order to establish service connection for hearing loss, the Veteran must have a current hearing loss disability as defined by VA.  See Hensley. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetic v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

In this case, the evidence of record fails to constitute a current right-ear hearing loss disability as defined by VA. 38 C.F.R. § 3.385.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (prohibiting the award of service connection for hearing loss where audiometric test scores are within the established limit).  Because the record lacks a competent evidence demonstrating a current hearing loss disability for the right ear, pursuant to 38 C.F.R. § 3.385, service connection cannot be granted for this issue.

Regarding the Veteran's claim for entitlement to service connection for right-ear hearing loss, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.  



ORDER

Entitlement to service connection for hearing loss, right ear, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, his claims for entitlement to service connection for left ear hearing loss, a left elbow disorder, a left hip disorder, a low back disorder, to include as secondary to service-connected disability, a bilateral shoulder disorder, and entitlement to a total rating for compensation based on individual unemployability (TDIU), must be remanded for further development.  

In this case, the Veteran claims that he has a left elbow disorder, a left hip disorder, a low back disorder, to include as secondary to a left hip disorder, and a bilateral shoulder disorder, and that these disorders stemmed from an accident during his period of active service.  Specifically, the Veteran claimed that these injuries were caused when he was washed overboard in 1986, injuring the left side of his body.  Regarding his claim for left ear hearing loss, the Veteran contends that the noise associated with working in the proximity of jet engines led to his current diagnosis of hearing loss, left ear.

The Board notes that the Veteran's service treatment records contain a diagnosis of hearing loss in February 1990, as well as treatment for complaints of left hip and left elbow pain following his in-service accident in August 1986.

Although in August 2009 the RO continued the denial of the Veteran's claims for entitlement to service connection for a left hip disorder and an elbow disorder, in part, due to the lack of a current diagnosis (other than avascular necrosis of the left hip), the Board notes that the record contains a diagnosis of degenerative joint disease of the bilateral hips and left elbow.  See X-ray evidence, June 2003, March 2004.  While the RO adjudicated his claims as laceration and cellulitis, left elbow, and avascular necrosis, left hip, the Veteran originally claimed entitlement to service connection for a "left hip" and "left elbow" in November 2003.  The Veteran also has a current diagnosis of degenerative disc disease at L4-5, and L5-S1, in addition to minimal foraminal stenosis at L4-5.  See Magnetic Resonance Image (MRI), January 2005.  The Veteran's records are replete with treatment for a bilateral shoulder disorder, to include a rotator cuff tear and degenerative changes, right shoulder, as well as surgical treatment therefor.  

Regarding a current diagnosis of hearing loss, left ear, the Veteran's 88 percent speech recognition score in March 2004 (discussed in greater detail above) meets the criteria for left-ear hearing loss per 38 C.F.R. § 3.385.  In March 2004, a VA examiner opined that the Veteran's left ear hearing loss was less likely than not related to service, as normal hearing was noted on separation, and any decrease since that time was likely due to the natural aging process.  However, the examiner failed to note the diagnosis of hearing loss during service which was consistent with noise exposure.  See Report, February 1990.

To support his claim, the Veteran has contended that his current hearing loss is the result of in-service noise exposure, and that his musculoskeletal disorders are the result of the 1986 in-service incident.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau; see also Buchanan (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992 ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

While the Veteran was afforded a VA examination to address residuals of cellulitis and a laceration, left elbow, in March 2004, degenerative changes were not addressed at that time.  Further, not only did the March 2004 VA audiological examiner fail to document a diagnosis of hearing loss, as well of instances of left-ear hearing loss considered abnormal per Hensley, the examiner also based the rationale, in part, on the fact that the Veteran's hearing in his left ear was normal at the time of separation.  If used as a crux of the opinion, this violates the ruling in Hensley.

Based on the evidence above, the Board finds that a VA examination is necessary in order to determine the Veteran's complete musculoskeletal disability picture, to include an assessment of any current elbow, shoulder, hip, or back disorder, and to determine whether any current disorder originated in or is related to service.  Moreover, the Veteran's claim for left-ear hearing loss should be remanded for a supplemental VA opinion in which the examiner addresses the Veteran's complete in-service audiological picture within the context of a rationale for any opinion offered.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (noting that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, VA opinions must be requested.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  
 
The Board notes that the requested VA audiological opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, when forming an opinion.  Moreover, the opinion must consider the guidance in Hensley, supra, that that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  Because the Veteran's MOS is Aviation Boatswain's Mate, the examiner is directed to note the Veteran's claims of in-service exposure to acoustic trauma when forming any opinion.  

With regard to the issue of TDIU, since a favorable decision with regard to the issues remanded above may have an impact on the TDIU claim, and because the requested VA examination, in part, may discern whether the Veteran's claimed disorders would prevent the Veteran from all forms of gainful employment, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer appellate consideration of the Veteran's claim of entitlement to TDIU, pending the resolution of the Veteran's remaining service connection claims.  

Finally, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  With respect to the Veteran's low back claim, the Veteran should be provided secondary service connection VCAA notice, as this has not been provided to date.  Because the October 2003 VCAA letter only addressed direct service connection, and the Veteran's representative has claimed that the Veteran's back disorder may be a result of his service-connected left ankle disorder (residuals of a fracture of the left distal fibula) or claimed left hip disorder (see Informal Hearing Presentation, November 2010), additional notice as to the criteria necessary to establish entitlement to service connection on a secondary basis should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA secondary service connection notice for his low back disorder claim.

2.  The RO/AMC should obtain a VA opinion in the appropriate specialty with regard to the Veteran's claim for entitlement to service connection for various musculoskeletal disorders, to include disorders of the left hip, left elbow, bilateral shoulder, and low back.  The examiner should note a review of the Veteran's claims file.  The Veteran's service treatment records (to include the records dated in September 1986 which document the medical complaints following an in-service incident in which the Veteran was washed overboard) should be discussed within the context of the examiner's opinion.  

The examiner should address the following:

a) Whether it is at least as likely as not that any claimed musculoskeletal disorder (left elbow, left hip, bilateral shoulders, low back) had its onset during active service, or is otherwise related to active service.  

b) If it is determined that any claimed disorder, to include a left hip disorder, is etiologically-related to the Veteran's period of active service, please provide an opinion as to whether any currently-diagnosed low back disorder was caused by, or aggravated beyond normal progression by, said disorder or by any currently service-connected disability to include residuals of a fracture of the left distal fibula.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If an opinion can be rendered without resorting to pure speculation, the examiner should explain why.

3.  The RO should obtain a new VA audiological opinion, or an addendum to the March 2004 opinion, with regard to the Veteran's claim for entitlement to left ear hearing loss.  The examiner must provide an opinion as to whether the Veteran's currently-diagnosed left ear hearing loss is at least as likely as not etiologically-related to his military service.  Because the Veteran's MOS was Aviation Boatswain's Mate, the examiner is directed to note the Veteran's claims of in-service exposure to acoustic trauma when forming any opinion, as well as all in-service audiograms and the diagnosis of hearing loss in February 1990.  

The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should provide a clear rationale and basis for all opinions expressed.  

The examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  

Further, the opinion must consider the guidance in Hensley, supra, that that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  In this regard, the examiner should discuss any threshold shift shown in service in light of this guidance. 

If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


